Citation Nr: 0426997	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.

The veteran participated in a hearing before a Veterans Law 
Judge in March 2004.  The recording of that hearing could 
not, however, be transcribed.  He was provided the 
opportunity to participate in an additional hearing, and has 
elected to have another hearing before a Veterans Law Judge 
at the RO.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


